Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over LANE (Pub. No.: US 2016/0049349) in view of Lin (Pub. No.: US 2014/0159233).
Re Claim 1, LANE, FIG. 2 teaches a semiconductor device assembly comprising: 
a base substrate (211/213/230) having a cavity (formed between 230) and a perimeter region at least partially surrounding the cavity, wherein the cavity extends at least partially through the base substrate and has an opening width measured across opposing edges of the perimeter region; 
a first device (212) in the cavity and attached to the base substrate at the cavity; and 
a second device (220) over at least a portion of the first device, extending across the opposing edges of the perimeter region, and attached to the base substrate at the perimeter region, 
wherein the second device (220) has a device width that is about the same the opening width of the cavity (formed between 230); and 
wherein a top surface of the first device and a bottom surface of the second device are separated by a distance corresponding to an air channel for cooling the first and second devices via convection (240, [0039]).
Re Claim 16, LANE, FIG. 2 teaches a stacked package system comprising: 
a substrate (211/213/230) having a cavity region (formed between 230) and a perimeter region at least partially peripheral to the cavity region, wherein the cavity region is defined by sidewalls extending at least partially through the substrate and separated by an opening width measured across opposing portions of the side walls; 
a first device (212) attached to the substrate and positioned between the sidewalls of the cavity region; and 
a second device (220) over the first device, extending across the opening width and over the opposing portions of the perimeter region, and attached to the base substrate at the perimeter region, wherein the second device has a device width (horizontal width) that is about the same the opening width of the cavity; and 
wherein a top surface of the first device (212) and a bottom surface of the second device (220) are separated by a distance corresponding to an air channel for cooling the first and second devices via convection (240, [0039]).
Re Claim 23, LANE, FIG. 2 teaches a method of forming a semiconductor device assembly, the method comprising: 
providing a base substrate (211/213/230) having a cavity (formed between 230) and a perimeter region at least partially surrounding the cavity, wherein the cavity extends at least partially through the base substrate and has an opening width measured across opposing edges of the perimeter region; 
mounting a first device (212) in the cavity and attached to the base substrate at the cavity; and 
mounting a second device (220) over at least a portion of the first device, extending across the opposing edges of the perimeter region, and attached to the base substrate at the perimeter region, wherein the second device has a device width that is about the same the opening width of the cavity; 
wherein a top surface of the first device (212) and a bottom surface of the second device (220) are separated by a distance corresponding to an air channel for cooling the first and second devices via convection (240, [0039]).
In re claims 1, 16 and 23, LANE fails to teach wherein the second device has a device width that is greater than the opening width of the cavity;
a base substrate having a cavity defined by sidewalls;
wherein the first device is separated from the sidewalls; and 
wherein a top surface of the first device is exposed to ambient environment and separated from a bottom surface of the second device by a distance corresponding to an air channel.
Lin teaches wherein the second device (400 on the right, FIG. 4) has a device width that is greater than the opening width of the cavity (412);
a base substrate ([BS], FIG. 4 [as shown above]) having a cavity (412) defined by sidewalls [SWofBS];
wherein the first device (300) is separated from the sidewalls; and 
wherein a top surface of the first device (300) is exposed to ambient environment (air) and separated from a bottom surface of the second device (400, ¶ [0014]) by a distance corresponding to an air channel (412, ¶ [0015]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of increasing the integration levels of the packages as taught by Lin, [0001]. 
Re Claim 4, in the combination, LANE, FIG. 2 teaches the assembly of claim 1, wherein the base substrate (211/213/230) includes a continuous outermost surface spanning along a lower surface of the cavity (formed between 230) and an upper surface of the perimeter region.
Re Claim 6, in the combination, LANE, FIG. 2 teaches the assembly of claim 1 wherein the perimeter region (top surfaces of 230) completely surrounds the cavity (formed between 230).
Re Claim 7, in the combination, LANE, FIG. 2 teaches the assembly of claim 1, further comprising an encapsulant (middle 230) at least partially encapsulating the first device (212), wherein a top surface of the encapsulant is below the bottom surface of the second device (bottom 222).
Re Claim 8, in the combination, LANE, FIG. 2 teaches the assembly of claim 1, further comprising a third device (top 222) attached to the second device (bottom 222), wherein the third device is over the first device (top 222) and the second device.
Re Claim 9, in the combination, LANE, FIG. 2 teaches the assembly of claim 1 wherein the portion of the first device is a first portion (middle portion of 212), the assembly further comprising a third device (top 222) attached to the base substrate at the perimeter region and spaced apart from the second device, wherein the third device is over at least a second portion of the first device (far right portion of 212 that is not covered by the middle 230).
Re Claim 10, in the combination, LANE, FIG. 2 teaches the assembly of claim 1 wherein the base substrate includes a first side and a second side opposite the first side, wherein the perimeter region is a first perimeter region and the cavity is a first cavity, and wherein the first cavity and the first perimeter region are at the first side of the base substrate, the assembly further comprising: 
a cavity (formed between 230) at the second side of the substrate and extending at least partially through the substrate toward the first side of the substrate; and 
a second perimeter region (top surfaces of the two 230 formed on the left and right hand side) at least partially surrounding the second cavity.
Re Claim 11, in the combination, LANE, FIG. 2 teaches the assembly of claim 10, further comprising: a third device (top 222) in the second cavity (formed between bumps 241) and attached to the base substrate at the second cavity.
Re Claim 13, in the combination, LANE, FIG. 2 teaches the assembly of claim 1 wherein the first device includes a memory chip and the second device includes a processor chip [0038].
Re Claim 14, in the combination, LANE, FIG. 2 teaches the assembly of claim 13 wherein one or more peripheral portions of the top surface of the memory chip (212) laterally extends past (lateral side walls of 212) corresponding peripheral edges of the processor chip (bottom 222).
Re Claim 15, in the combination, LANE, FIG. 2 teaches the assembly of claim 14 wherein: the processor chip (bottom 222) and the memory chip (212) comprise a die stack; the processor chip is located at a top portion of the die stack for releasing heat generated by the processor chip upward; and the one or more peripheral portions of the top surface of the memory chip (212) is uncovered by the processor chip (because of air gap) for reducing thermal effect between the processor chip and the memory chip.
Re Claim 17, in the combination, Lin, FIG. 4 teaches the system of claim 16 wherein the cavity region (412) includes a lower surface between the sidewalls, and wherein the first device (300) is attached to the lower surface via a plurality of connectors (solder balls).
Re Claim 18, in the combination, LANE, FIG. 2 teaches the system of claim 16 wherein the second device (bottom 222) includes a bottom side facing at least partially toward the substrate and a top side opposite the bottom side, and wherein the first device (212) is attached to the second device at the bottom side.
Re Claim 19, in the combination, LANE, FIG. 2 teaches the system of claim 16, further comprising a third device (top 222) attached to the substrate, wherein the third device is stacked on the top side of the second device (bottom 222).
Re Claim 20, in the combination, LANE, FIG. 2 teaches the system of claim 16 wherein at least a portion of the first device (sidewalls of 212) extends into the cavity region of the substrate.
Re Claim 21, in the combination, LANE, FIG. 2 teaches the system of claim 16, further comprising a third device (top 222) spaced apart from the first device and attached to the substrate at the cavity region (formed between 230).
Re Claim 22, in the combination, LANE, FIG. 2 teaches the system of claim 16 wherein the second device (top 222) attached to the base substrate (211/213/230) at the perimeter region is a first portion, and wherein the second device (bottom 222) includes a second portion attached to the first device between the sidewalls of the cavity region.
Claim(s) 1 and 4-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (Pub. No.: US 2017/0047308) in view of Lin.
Re claim 1, Ho, FIG. 3 teaches a semiconductor device assembly comprising: 
a base substrate (122/134/124, FIG. 2c, ¶ [0038]-[0039]) having a cavity (138) and a perimeter region (122) at least partially surrounding the cavity, wherein the cavity extends at least partially through the base substrate and has an opening width measured across opposing edges of the perimeter region; 
a first device (104, FIG. 2f, [0042]) in the cavity and attached to the base substrate at the cavity; and 
a second device (154, FIG. 2l, [0053]) over at least a portion of the first device (104), extending across the opposing edges of the perimeter region, and attached to the base substrate (122/134/124) at the perimeter region, wherein the second device has a device width that is greater than the opening width of the cavity (138); and 
wherein a top surface of the first device (104) and a bottom surface of the second device (154) are separated by a distance corresponding to an encapsulating material channel for cooling the first and second devices via convection.
Re claim 16, Ho, FIG. 5 teaches a stacked package system comprising: 
a substrate (122/134/124) having a cavity region (138) and a perimeter region (occupied by 122) at least partially peripheral to the cavity region, wherein the cavity region is defined by sidewalls extending at least partially through the substrate and separated by an opening width measured across opposing portions of the side walls; 
a first device (104) attached to the substrate and positioned between the sidewalls of the cavity region; and 
a second device (154) over the first device, extending across the opening width and over the opposing portions of the perimeter region, and attached to the base substrate (122/134/124) at the perimeter region (122), wherein the second device has a device (154) width that is greater than the opening width of the cavity (138); and 
wherein a top surface of the first device (104) and a bottom surface of the second device (154) corresponding to an encapsulating material channel for cooling the first and second devices via convection.
Re claim 23, Ho, FIG. 5 teaches a method of forming a semiconductor device assembly, the method comprising: 
providing a base substrate (122/134/124) having a cavity (138) and a perimeter region at least partially surrounding the cavity, wherein the cavity extends at least partially through the base substrate and has an opening width measured across opposing edges of the perimeter region (122); 
mounting a first device (104) in the cavity and attached to the base substrate at the cavity; and 
mounting a second device (154) over at least a portion of the first device, extending across the opposing edges of the perimeter region, and attached to the base substrate at the perimeter region, wherein the second device (154) has a device width that is greater than the opening width of the cavity (138); 
wherein a top surface of the first device (104) and a bottom surface of the second device (154) are separated by a distance corresponding to an encapsulating material channel for cooling the first and second devices via convection.
In re claims 1, 16 and 23, Ho fails to teach a distance corresponding to an air channel for cooling the first and second devices via convection;
a base substrate having a cavity defined by sidewalls;
wherein the first device is separated from the sidewalls; and 
wherein a top surface of the first device is exposed to ambient environment and separated from a bottom surface of the second device by a distance corresponding to an air channel.

    PNG
    media_image1.png
    573
    1055
    media_image1.png
    Greyscale

Lin teaches a distance corresponding to an air channel (412, FIG. 4, ¶ [0015]) for cooling the first (300) and second (402) devices via convection;
a base substrate ([BS], FIG. 4 [as shown above]) having a cavity (412) defined by sidewalls [SWofBS];
wherein the first device (300) is separated from the sidewalls; and 
wherein a top surface of the first device (300) is exposed to ambient environment (air) and separated from a bottom surface of the second device (400) by a distance corresponding to an air channel (412, ¶ [0015]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of increasing the integration levels of the packages as taught by Lin, [0001].
Re claim 4, in the combination, Ho, FIG. 3 teaches the assembly of claim 1, wherein the base substrate (122/134/124, FIG. 2f) includes a continuous outermost surface spanning along a lower surface of the cavity (top surface of 134/124) and an upper surface of the perimeter region (122).
Re claim 5, in the combination, Ho, FIG. 3 teaches the assembly of claim 1 wherein the perimeter region includes an upper surface and the cavity includes a lower surface separated from the upper surface by a first distance (the vertical width of 122), and wherein the first device (104) includes the top surface separated from the lower surface of the cavity by a second distance (the vertical width of 104) less than the first distance.
Re claim 6, in the combination, Ho, FIG. 3 teaches the assembly of claim 1 wherein the perimeter region (of 122) completely surrounds the cavity.
Re claim 7, in the combination, Ho, FIG. 3 teaches the assembly of claim 1, further comprising an encapsulant (bump 114, [0042]) at least partially encapsulating the first device (104), wherein a top surface of the encapsulant is below the bottom surface of the second device (154).
Re claim 8, in the combination, Ho, FIG. 3 teaches the assembly of claim 1, further comprising a third device (168, [0058]) attached to the second device, wherein the third device is over the first device (104) and the second device (154).
Re claim 9, in the combination, Ho teaches the assembly of claim 1 wherein the portion of the first device is a first portion (portion of the left of die 104 of FIG. 2o), the assembly further comprising a third device (168) attached to the base substrate (122/134/124) at the perimeter region (122) and spaced apart from the second device (154), wherein the third device is over at least a second portion of the first device (portion of the right of die 104 of FIG. 2o).
Re claim 10, in the combination, Ho, FIG. 3 teaches the assembly of claim 1 wherein the base substrate (122/134/124) includes a first side (right of FIG. 2o) and a second side (left of FIG. 2o) opposite the first side, wherein the perimeter region is a first perimeter region (sidewalls of 122) and the cavity is a first cavity (138), and wherein the first cavity and the first perimeter region are at the first side of the base substrate, the assembly further comprising: 
a cavity (138, FIG. 2o) at the second side of the substrate (top surface of 122/124) and extending at least partially through the substrate toward the first side of the substrate; and 
a second perimeter region (sidewalls of 144) at least partially surrounding the second cavity.
Re claim 16, Ho, FIG. 5 teaches a stacked package system comprising: 
a substrate (122/134/124) having a cavity region (138) and a perimeter region (occupied by 122) at least partially peripheral to the cavity region, wherein the cavity region is defined by sidewalls extending at least partially through the substrate and separated by an opening width measured across opposing portions of the side walls; 
a first device (104) attached to the substrate and positioned between the sidewalls of the cavity region; and 
a second device (154) over the first device, extending across the opening width and over the opposing portions of the perimeter region, and attached to the base substrate (122/134/124) at the perimeter region (122), wherein the second device has a device (154) width that is greater than the opening width of the cavity (138); and 
wherein a top surface of the first device (104) and a bottom surface of the second device (154) are separated by a distance corresponding to an air channel for cooling the first and second devices via convection.
Re claim 11, Ho, FIG. 3 teaches the assembly of claim 10, further comprising: a third device (168) in the second cavity (formed by 144+170+the two rectangular sections) and attached to the base substrate at the second cavity.
Re claim 12, Ho, FIG. 5 teaches the assembly of claim 11, further comprising: a fourth device (220, FIG. 7, note that applicant did not specify what type of electronic elements) over the third device (194) and attached to the base substrate (122/134/124) at the second perimeter region (144).
Re claim 13, Ho, FIG. 5 teaches the assembly of claim 1 wherein the first device includes a memory chip (104, [0031]) and the second device includes a processor chip (154, [0053]).
Re claim 14, Ho, FIG. 3 teaches the assembly of claim 13 wherein one or more peripheral portions of the top surface of the memory chip (104) laterally extends past corresponding peripheral edges (middle bottom edge) of the processor chip (154).
Re claim 15, Ho, FIG. 5 teaches the assembly of claim 14 wherein: 
the processor chip (154) and the memory chip (104) comprise a die stack; 
the processor chip is located at a top portion of the die stack for releasing heat generated by the processor chip upward (release heat upward through air gap between 154 and 194); and 
the one or more peripheral portions of the top surface of the memory chip (104) is uncovered by the processor chip for reducing thermal effect (by air gap between 104 and 154) between the processor chip and the memory chip.
Re claim 17, Ho, FIG. 5 teaches the system of claim 16 wherein the cavity region includes a lower surface (formed on top of 122/134) between the sidewalls, and wherein the first device is attached to the lower surface via a plurality of connectors (bump 114).
Re claim 18, Ho, FIG. 5 teaches the system of claim 16 wherein the second device (154) includes a bottom side facing at least partially toward the substrate (122/134/124) and a top side opposite the bottom side, and wherein the first device (104) is attached to the second device at the bottom side.
Re claim 19, Ho, FIG. 5 teaches the system of claim 16, further comprising a third device (194) attached to the substrate (122/134/124), wherein the third device is stacked on the top side of the second device (154).
Re claim 20, Ho, FIG. 5 teaches the system of claim 16 wherein at least a portion of the first device (vertical edge of 104) extends into the cavity region (138) of the substrate (122/134/124).
Re claim 21, Ho, FIG. 5 teaches the system of claim 16, further comprising a third device (194) spaced apart from the first device (104) and attached to the substrate (122/134/124) at the cavity region (middle hollow region of 122+144).
Re claim 22, Ho, FIG. 5 teaches the system of claim 16 wherein the second device (154) attached to the base substrate (122/134/124) at the perimeter region is a first portion, and wherein the second device includes a second portion (surround sidewalls of 144) attached to the first device between the sidewalls of the cavity region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        
40